Citation Nr: 0524318	
Decision Date: 09/06/05    Archive Date: 09/13/05	

DOCKET NO.  05-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946.

This matter comes before the Board of Veterans appeals 
(Board) on appeal from a June 2004 rating decision of the VA 
RO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.

In accordance with the provisions of 38 U.S.C.A. §7107 (West 
2002) and 38 C.F.R. §20.900(c) (2005), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.

2.  Any current PTSD is not corroborated by supporting 
evidence.

3.  Any current hearing loss is not shown to be related to 
service.

4.  Any current tinnitus is not attributable to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303, 3.304(f) (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may the sensorineural type be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§1110, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 
3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants in the development of claims.

Under the VCAA, when VA receives a substantially complete 
application for benefits, it is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; (4) 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2004 and June 2004.  Since these letters essentially provided 
notice of the aforementioned elements referred to in 
Pelegrini II, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA notice requirements.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In addition, by virtue of the rating 
decision in June 2004 and the May 2005 statement of the case, 
the veteran was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  He was also provided with a complete text of the 
provisions of 38 C.F.R. §3.159 in the May 2005 statement of 
the case.

The Board finds that, because each of the four content 
requirements of the VCAA notice has been met, any error in 
not providing a single notice to the veteran covering all 
content requirements was harmless.  See e.g., 38 C.F.R. 
§20.1102 (2005); Mayfield, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. §5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, as noted 
above, the initial communication with regard to the VCAA was 
provided to the veteran in June 2004, several weeks prior to 
the initial AOJ decision on the claim for benefits.

Neither the veteran nor his representative has identified any 
outstanding medical records that would be pertinent to the 
claims on appeal.  VA scheduled the veteran for examinations 
with regard to his claims but, for whatever reasons, he 
failed to report.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and its implementing regulations.  As discussed in detail 
below, the Board is determined that the deficiencies in the 
record before the Board are the result of the veteran's 
failure to cooperate with the VA in developing the facts 
pertinent to his claim.  The Court has held that, "the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board will proceed to a discussion of the 
merits of the claims.

The Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §3.303 (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d) (2005).

If an organic disease of the nervous system, to include 
hearing loss, is manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§3.307, 3.309 (2005).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the incurrence of the claimed in-service stressor.  
38 C.F.R. §3.304(f) (2005).

Analysis

A review of the evidence in this case discloses that the 
veteran's service medical records were likely destroyed in 
the 1973 fire at the National Personnel Records Center in St. 
Louis.  The National Personnel Records Center has indicated 
that the veteran's records cannot be reconstructed.  It is 
reasonably certain therefore that further efforts to obtain 
the service medical records would be futile.  38 U.S.C.A. 
§5103A.

The Court has indicated that when a veteran's service medical 
records are presumed to have been destroyed in that fire, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The medical evidence of record includes reports of VA 
treatment and evaluation for various purposes between 2001 
and 2004.  The diagnoses include sensorineural hearing loss.  
There are no medical diagnoses of tinnitus or PTSD of record.

The veteran's initial claim for disability benefits was not 
received until March 2004.

The veteran was scheduled for examinations in March 2005, but 
notification from the VA Medical Center in St. Louis reflects 
that he did not report for the examination.  His failure to 
report for the scheduled examinations was noted in the 
statement of the case sent to his address of record in May 
2005.  There is no evidence of record that he has alleged 
that he did not receive notice of the examination and there 
is no indication of record that he would be willing to report 
for any examination should one be scheduled.  Therefore, the 
Board has concluded that the veteran is either unable or 
unwilling to report for an examination and that no useful 
purpose would be served by remanding the case for the purpose 
of rescheduling an examination.

Given the mandate of 38 U.S.C.A. §3.655(b) that the Board 
adjudicate claims on the available evidence, it thus falls to 
the Board to evaluate this case on the merits.  38 U.S.C.A. 
§3.655(b).  See Madden v. Gober, 125 F. 3d. 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant his claim with regards 
to any of the issues.  No healthcare provider has indicated 
that any current PTSD, hearing loss and/or tinnitus was 
incurred in or aggravated during the veteran's military 
service.

The Board acknowledges the veteran's contentions that he has 
the aforementioned disorders and that they are related to his 
active service experiences.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as a diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against claims for service 
connection for PTSD, bilateral hearing loss and tinnitus.  
Thus, the benefit of the doubt doctrine is not applicable and 
the claims must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


